Exhibit 10.3

IDEXX LABORATORIES, INC.

 

1998 STOCK INCENTIVE PLAN

 

(as of May 23, 2001)

 

          1.     Purpose

                  The purpose of this 1998 Stock Incentive Plan (the "Plan") of
IDEXX Laboratories, Inc., a Delaware corporation (the "Company"), is to advance
the interests of the Company's stockholders by enhancing the Company's ability
to attract, retain and motivate persons who make (or are expected to make)
important contributions to the Company by providing such persons with equity
ownership opportunities and performance-based incentives and thereby better
aligning the interests of such persons with those of the Company's stockholders.
Except where the context otherwise requires, the term "Company" shall include
any present or future subsidiary corporations of IDEXX Laboratories, Inc. as
defined in Section 424(f) of the Internal Revenue Code of 1986, as amended, and
any regulations promulgated thereunder (the "Code").

          2.     Eligibility

                  All of the Company's employees, officers, directors,
consultants and advisors (and any individuals who have accepted an offer for
employment) are eligible to be granted options or restricted stock awards (each,
an "Award") under the Plan. Each person who has been granted an Award under the
Plan shall be deemed a "Participant".

          3.     Administration, Delegation

                  (a)     Administration by Board of Directors. The Plan will be
administered by the Board of Directors of the Company (the "Board"). The Board
shall have authority to grant Awards and to adopt, amend and repeal such
administrative rules, guidelines and practices relating to the Plan as it shall
deem advisable. The Board may correct any defect, supply any omission or
reconcile any inconsistency in the Plan or any Award in the manner and to the
extent it shall deem expedient to carry the Plan into effect and it shall be the
sole and final judge of such expediency. All decisions by the Board shall be
made in the Board's sole discretion and shall be final and binding on all
persons having or claiming any interest in the Plan or in any Award. No director
or person acting pursuant to the authority delegated by the Board shall be
liable for any action or determination relating to or under the Plan made in
good faith.

                  (b)     Appointment of Committees. To the extent permitted by
applicable law, the Board may delegate any or all of its powers under the Plan
to one or more committees or subcommittees of the Board (a "Committee"). All
references in the Plan to the "Board" shall mean the Board or a Committee of the
Board to the extent that the Board's powers or authority under the Plan have
been delegated to such Committee.

1

          4.     Stock Available for Awards

                  (a)     Number of Shares. Subject to adjustment under Section
7, Awards may be made under the Plan for up to 3,500,000 shares of common stock,
$.10 par value per share, of the Company (the "Common Stock"). If any Award
expires or is terminated, surrendered or canceled without having been fully
exercised or is forfeited in whole or in part or results in any Common Stock not
being issued, the unused Common Stock covered by such Award shall again be
available for the grant of Awards under the Plan, subject, however, in the case
of Incentive Stock Options (as hereinafter defined), to any limitation required
under the Code. Shares issued under the Plan may consist in whole or in part of
authorized but unissued shares or treasury shares.

                  (b)     Per-Participant Limit. Subject to adjustment under
Section 7, the maximum

number of shares of Common Stock with respect to which an Award may be granted
to any Participant under the Plan shall be 500,000 per calendar year. The
per-Participant limit described in this Section 4(b) shall be construed and
applied consistently with Section 162(m) of the Code.

          5.     Stock Options

                  (a)     General. The Board may grant options to purchase
Common Stock (each, an "Option") and determine the number of shares of Common
Stock to be covered by each Option, the exercise price of each Option and the
conditions and limitations applicable to the exercise of each Option, including
conditions relating to applicable federal or state securities laws, as it
considers necessary or advisable. An Option which is not intended to be an
Incentive Stock Option (as hereinafter defined) shall be designated a
"Nonstatutory Stock Option".

                  (b)     Incentive Stock Options. An Option that the Board
intends to be an "incentive stock option" as defined in Section 422 of the Code
(an "Incentive Stock Option") shall only be granted to employees of the Company
and shall be subject to and shall be construed consistently with the
requirements of Section 422 of the Code. The Company shall have no liability to
a Participant, or any other party, if an Option (or any part thereof) which is
intended to be an Incentive Stock Option is not an Incentive Stock Option.

                  (c)     Exercise Price. The Board shall establish the exercise
price, which shall in no event be less than 100% of the fair market value of the
Common Stock as determined (or in a manner approved) by the Board in good faith
("Fair Market Value") at the time of grant, at the time each Option is granted
and specify it in the applicable option agreement.

2

                  (d)     Duration of Options. Each Option shall be exercisable
at such times and subject to such terms and conditions as the Board may specify
in the applicable option agreement. No option will be granted for a term in
excess of 10 years.

                  (e)     Exercise of Option. Options may be exercised by
delivery to the Company of a written notice of exercise signed by the proper
person or by any other form of notice (including electronic notice) approved by
the Board, together with payment in full as specified in Section 5(f) for the
number of shares for which the Option is exercised.

                  (f)     Payment Upon Exercise. Common Stock purchased upon the
exercise of an Option granted under the Plan shall be paid for as follows:

                          (1)     in cash or by check, payable to the order of
the Company;

                          (2)     except as the Board may, in its sole
discretion, otherwise provide in an option agreement, (i) delivery of an
irrevocable and unconditional undertaking by a creditworthy broker to deliver
promptly to the Company sufficient funds to pay the exercise price, (ii)
delivery by the Participant to the Company of a copy of irrevocable and
unconditional instructions to a creditworthy broker to deliver promptly to the
Company cash or a check sufficient to pay the exercise price or (iii) delivery
of shares of Common Stock owned by the Participant valued at their Fair Market
Value, which Common Stock was owned by the Participant at least six months prior
to such delivery;

                          (3)     to the extent permitted by the Board, in its
sole discretion (i) by delivery of a promissory note of the Participant to the
Company on terms determined by the Board, or (ii) by payment of such other
lawful consideration as the Board may determine; or

                          (4)     any combination of the above permitted forms
of payment.

          6.     Restricted Stock

                  (a)     Grants. The Board may grant Awards entitling
recipients to acquire shares of Common Stock, subject to the right of the
Company to repurchase all or part of such shares at their issue price or other
stated or formula price (or to require forfeiture of such shares if issued at no
cost) from the recipient in the event that conditions specified by the Board in
the applicable Award are not satisfied prior to the end of the applicable
restriction period or periods established by the Board for such Award (each,
"Restricted Stock Award").

                  (b)     Terms and Conditions. The Board shall determine the
terms and conditions of any such Restricted Stock Award, including the
conditions for repurchase (or forfeiture) and the issue price, if any. Any stock
certificates issued in respect of a Restricted Stock Award shall be registered
in the name of the Participant and, unless otherwise determined by the Board,
deposited by the Participant, together with a stock power endorsed in blank,
with the Company (or its designee). At the expiration of the applicable
restriction periods, the Company (or such designee) shall deliver the
certificates no longer subject to such restrictions to the Participant or if the
Participant has died, to the beneficiary designated, in a manner determined by
the Board, by a Participant to receive amounts due or exercise rights of the
Participant in the event of the Participant's death (the "Designated
Beneficiary"). In the absence of an effective designation by a Participant,
Designated Beneficiary shall mean the Participant's estate.

3

                  (c)     Limitation on Number of Shares. Notwithstanding any
provision of the Plan, no more than 10% of the total number of shares issuable
under the Plan may be issued in the form of Restricted Stock Awards which are
granted with an issue price less than the Fair Market Value on the date of
grant.

          7.     Adjustments for Changes in Common Stock and Certain Other
Events

                  (a)     Changes in Capitalization. In the event of any stock
split, reverse stock split, stock dividend, recapitalization, combination of
shares, reclassification of shares, spin-off or other similar change in
capitalization or event, or any distribution to holders of Common Stock other
than a normal cash dividend, (i) the number and class of securities available
under this Plan, (ii) the per-Participant limits set forth in Section 4(b),
(iii) the number and class of securities and exercise price per share subject to
each outstanding Option, and (iv) the repurchase price per share subject to each
outstanding Restricted Stock Award shall be appropriately adjusted by the
Company (or substituted Awards may be made, if applicable) to the extent the
Board shall determine, in good faith, that such an adjustment (or substitution)
is necessary and appropriate. If this Section 7(a) applies and Section 7(c) also
applies to any event, Section 7(c) shall be applicable to such event, and this
Section 7(a) shall not be applicable.

                  (b)     Liquidation or Dissolution. In the event of a proposed
liquidation or dissolution of the Company, the Board shall upon written notice
to the Participants provide that (i) all then unexercised Options will (x)
become exercisable in full as of a specified time at least 10 business days
prior to the effective date of such liquidation or dissolution and (y) terminate
effective upon such liquidation or dissolution, except to the extent exercised
before such effective date, and (ii) all Restricted Stock Awards will become
free of all restrictions as of a specified time prior to the effective date of
such liquidation or dissolution.

                  (c)     Acquisition Events

4

                          (1)     Definition. An "Acquisition Event" shall mean:
(a) any merger or consolidation of the Company with or into another entity as a
result of which the Common Stock is converted into or exchanged for the right to
receive cash, securities or other property or (b) any exchange of shares of the
Company for cash, securities or other property pursuant to a statutory share
exchange transaction.

                          (2)     Consequences of an Acquisition Event on
Options. Upon the occurrence of an Acquisition Event, or the execution by the
Company of any agreement with respect to an Acquisition Event, the Board shall
provide that all outstanding Options shall be assumed, or equivalent options
shall be substituted, by the acquiring or succeeding corporation (or an
affiliate thereof), provided that any options substituted for Incentive Stock
Options shall satisfy, in the determination of the Board, the requirements of
Section 424(a) of the Code. Notwithstanding the foregoing, if the acquiring or
succeeding corporation (or an affiliate thereof) does not agree to assume, or
substitute for, such Options, then the Board shall upon written notice to the
Participants, provide that all then unexercised Options will become exercisable
in full as of a specified time (the "Acceleration Time") prior to the
Acquisition Event and will terminate immediately prior to the consummation of
such Acquisition Event, except to the extent exercised by the Participants
before the consummation of such Acquisition Event; provided, however, that, in
the event of an Acquisition Event under the terms of which holders of Common
Stock will receive upon consummation thereof a cash payment for each share of
Common Stock surrendered pursuant to such Acquisition Event (the "Acquisition
Price"), then the Board may instead provide that all outstanding Options shall
terminate upon consummation of such Acquisition Event and that each Participant
shall receive, in exchange therefor, a cash payment equal to the amount (if any)
by which (A) the Acquisition Price multiplied by the number of shares of Common
Stock subject to such outstanding Options (whether or not then exercisable),
exceeds (B) the aggregate exercise price of such Options.

                          (3)     Consequences of an Acquisition Event on
Restricted Stock Awards. Upon the occurrence of an Acquisition Event, the
repurchase and other rights of the Company under each outstanding Restricted
Stock Award shall inure to the benefit of the Company's successor and shall
apply to the cash, securities or other property which the Common Stock was
converted into or exchanged for pursuant to such Acquisition Event in the same
manner and to the same extent as they applied to the Common Stock subject to
such Restricted Stock Award.

                  (d)     Acceleration of Options. Immediately prior to the
consummation of a Change of Control, each then outstanding Option under the Plan
shall become immediately exercisable as to twenty-five percent (25%) of the
number of shares as to which such Option would otherwise not then be exercisable
(rounded down to the nearest whole share), and the number of shares as to which
each such Option shall become exercisable on each vesting date set forth in the
applicable option agreement shall be reduced by 25%. In addition, all Options
held by a Participant that are not terminated pursuant to Section 7(c) above
shall immediately become exercisable in full if and when, within 24 months after
a Change of Control, such Participant's employment or engagement with the
Company (or the acquiring or succeeding entity) is involuntarily terminated by
the Company (or such acquiring or succeeding entity) other than for Cause (as
defined below).

5

                          (1)     Definition of Change of Control. "Change of
Control" shall mean:

                                   (A)     The acquisition by an individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act")) (a "Person")
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 30% or more of either (A) the then-outstanding shares of common
stock of the Company (the "Outstanding Company Common Stock") or (B) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the "Outstanding
Company Voting Securities"); provided, however, that for purposes of this
subsection (d)(1), the following acquisitions shall not constitute a Change of
Control: (1) any acquisition directly from the Company, (2) any acquisition by
the Company, (3) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (4) any acquisition by any corporation pursuant to a transaction
which satisfies the criteria set forth in clauses (A), (B) and (C) of subsection
(d)(1)(C) of this Section 7; or

                                   (B)     Individuals who, as of the date
hereof, constitute the Board (the "Incumbent Board") cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequently to the date hereof whose election,
or nomination for election by the Company's shareholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or

                                   (C)     Consummation of a reorganization,
merger or consolidation or sale or other disposition of all or substantially all
of the assets of the Company (a "Business Combination"), in each case, unless,
immediately following such Business Combination, (A) all or substantially all of
the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, of the
corporation resulting from such Business Combination (which as used in this
Section 7(d)(1)(C) shall include, without limitation, a corporation which as a
result of such transaction owns the Company or all or substantially all of the
Company's assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (B) no Person (excluding any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination, or the combined voting power of the
then-outstanding voting securities of such corporation and (C) at least half of
the members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or



6

                                   (D)     Approval by the shareholders of the
Company of a complete liquidation or dissolution of the Company.

                          (2)     Definition of Cause. "Cause" shall mean:



                                   (A)     the failure of the Participant to
perform substantially the Participant's duties with the Company (other than any
such failure resulting from incapacity due to physical or mental illness), which
failure is not cured within 30 days after a written demand for substantial
performance is delivered to the Participant by the Participant's manager or the
Board which specifically identifies the manner in which such manager or the
Board, as applicable, believes that the Participant has not substantially
performed the Participant's duties, or



                                   (B)     the engaging by the Participant in
illegal conduct or gross misconduct which is injurious to the Company.

          8.     General Provisions Applicable to Awards

                  (a)     Transferability of Awards. Except as the Board may
otherwise determine or provide in an Award, Awards shall not be sold, assigned,
transferred, pledged or otherwise encumbered by the person to whom they are
granted, either voluntarily or by operation of law, except by will or the laws
of descent and distribution, and, during the life of the Participant, shall be
exercisable only by the Participant. References to a Participant, to the extent
relevant in the context, shall include references to authorized transferees.

                  (b)     Documentation. Each Award shall be evidenced by a
written instrument in such form as the Board shall determine. Each Award may
contain terms and conditions in addition to those set forth in the Plan.

                  (c)     Board Discretion. Except as otherwise provided by the
Plan, each Award may be made alone or in addition or in relation to any other
Award. The terms of each Award need not be identical, and the Board need not
treat Participants uniformly.

                  (d)     Termination of Status. The Board shall determine the
effect on an Award of the disability, death, retirement, authorized leave of
absence or other change in the employment or other status of a Participant and
the extent to which, and the period during which, the Participant, the
Participant's legal representative, conservator, guardian or Designated
Beneficiary may exercise rights under the Award.

7

                  (e)     Withholding. Each Participant shall pay to the
Company, or make provision satisfactory to the Board for payment of, any taxes
required by law to be withheld in connection with Awards to such Participant no
later than the date of the event creating the tax liability. Except as the Board
may otherwise provide in an Award, Participants may satisfy such tax obligations
in whole or in part by delivery of shares of Common Stock, including shares
retained from the Award creating the tax obligation, valued at their Fair Market
Value. The Company may, to the extent permitted by law, deduct any such tax
obligations from any payment of any kind otherwise due to a Participant.

                  (f)     Amendment of Award. The Board may amend, modify or
terminate any outstanding Award, including but not limited to, substituting
therefor another Award of the same or a different type, changing the date of
exercise or realization, and converting an Incentive Stock Option to a
Nonstatutory Stock Option, provided that the Participant's consent to such
action shall be required unless the Board determines that the action, taking
into account any related action, would not materially and adversely affect the
Participant. In addition, neither the Board nor the Company may amend the terms
of any issued and outstanding Awards to reduce the exercise price, other than
pursuant to Section 7 of the Plan, without the prior approval of the Company's
stockholders.

                  (g)     Conditions on Delivery of Stock. The Company will not
be obligated to deliver any shares of Common Stock pursuant to the Plan or to
remove restrictions from shares previously delivered under the Plan until (i)
all conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company's counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.

                  (h)     Acceleration. The Board may at any time provide that
any Options shall become immediately exercisable in full or in part or that any
Restricted Stock Awards shall be free of restrictions in full or in part.

          9.     Miscellaneous

                  (a)     No Right To Employment or Other Status. No person
shall have any claim or right to be granted an Award, and the grant of an Award
shall not be construed as giving a Participant the right to continued employment
or any other relationship with the Company. The Company expressly reserves the
right at any time to dismiss or otherwise terminate its relationship with a
Participant free from any liability or claim under the Plan, except as expressly
provided in the applicable Award.

8

                  (b)     No Rights As Stockholder. Subject to the provisions of
the applicable Award, no Participant or Designated Beneficiary shall have any
rights as a stockholder with respect to any shares of Common Stock to be
distributed with respect to an Award until becoming the record holder of such
shares. Notwithstanding the foregoing, in the event the Company effects a split
of the Common Stock by means of a stock dividend and the exercise price of and
the number of shares subject to such Option are adjusted as of the date of the
distribution of the dividend (rather than as of the record date for such
dividend), then an optionee who exercises an Option between the record date for
such stock dividend and the distribution date for such stock dividend shall be
entitled to receive, on the distribution date, the stock dividend with respect
to the shares of Common Stock acquired upon such Option exercise,
notwithstanding the fact that such shares were not outstanding as of the close
of business on the record date for such stock dividend.

                  (c)     Effective Date and Term of Plan. The Plan shall become
effective on the date on which it is approved by the Company's stockholders. No
Awards shall be granted under the Plan after the completion of ten (10) years
from the date the Plan was approved by the Board, but Awards previously granted
may extend beyond that date.

                  (d)     Amendment of Plan. The Board may amend, suspend or
terminate the Plan or any portion thereof at any time, provided that, to the
extent required by Section 162(m), no Award granted to a Participant designated
as subject to Section 162(m) by the Board after the date of such amendment shall
become exercisable, realizable or vested, as applicable to such Award (to the
extent that such amendment to the Plan was required to grant such Award to a
particular Participant), unless and until such amendment shall have been
approved by the Company's stockholders as required by Section 162(m) (including
the vote required under Seciton 162(m)). In addition, the second sentence of
Section 8(f) of the Plan may not be amended by the Board without the prior
approval of the Company's stockholders.

                  (e)     Governing Law. The provisions of the Plan and all
Awards made hereunder shall be governed by and interpreted in accordance with
the laws of the State of Delaware, without regard to any applicable conflicts of
law.

 

Approved by the Board of Directors February 12, 1998.

Adopted by stockholders on May 15, 1998.

Amended by the Board of Directors on February 16, 1999.

Amendment approved by stockholders on May 19, 1999.

Amended by the Board of Directors on February 16, 2000.

Amendment approved by stockholders on May 17, 2000.

Amendment approved by the Board of Directors on May 23, 2001.

9

 